                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

FREDERICK BROWN                                                          PLAINTIFF

V.                           NO. 3:18-CV-00118-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                                DEFENDANT

                                      ORDER

      Pending before the Court is Plaintiff’s Motion requesting an award of

attorney’s fees and expenses under the Equal Access to Justice Act (“EAJA”), 28

U.S.C. § 2412.1 Doc. 16. The Commissioner has filed a Response. Doc. 18.

      Plaintiff’s attorney, Stephanie Bartels Wallace, requests a total payment of

$4,630.42 consisting of: (1) 20.80 hours of attorney work in 2018-19 at the hourly

rate of $202.00 ($4,201.60); (2) 5.45 hours of paralegal work at the hourly rate of

$75.00 ($408.75); and (3) expenses of $20.07. The Commissioner does not object

to the requested amount.

      Under these circumstances, the Court concludes that Plaintiff is entitled to

an award of attorney’s fees and expenses under the EAJA, and that the amount

requested is reasonable.

      1
        On November 15, 2018, the Court entered an Order granting the Commissioner’s
Unopposed Motion to Reverse and Remand, pursuant to the fourth sentence of 42 U.S.C. §
405(g). Doc. 15.
                                          1
       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney’s Fees

Pursuant to the EAJA, Doc. 16, is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff is awarded $4,630.42 in

attorney’s fees and expenses under the EAJA.2

       DATED this 7th day of March, 2019.



                                           ___________________________________
                                           UNITED STATES MAGISTRATE JUDGE




       2
         Consistent with the Commissioner’s usual procedure in light of Astrue v. Ratliff, 560
U.S. 586 (2010), the check awarding EAJA fees should be made payable to Plaintiff, but mailed
to the care of Plaintiff’s attorney at the attorney’s office.
                                              2
